 Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.1 Filed 02/09/21 Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 FRANK GALLO,                                )
                                             )
                                             )   Case No.
                     Plaintiff,              )
                                             )   COMPLAINT FOR
                                             )
       v.                                    )   VIOLATION OF THE
                                             )   FEDERAL SECURITIES LAWS
 MTS SYSTEMS CORPORATION,                    )
                                             )   JURY TRIAL DEMANDED
 DAVID J. ANDERSON, RANDY J.                 )
 MARTINEZ, NANCY ALTOBELLO,                  )
                                             )
 DAVID D. JOHNSON, MICHAEL V.                )
 SCHROCK, CHUN HUNG YU, and                  )
                                             )
 LINDA ZUKAUCKAS,                            )
                                             )
                     Defendants.             )
                                             )
                                             )
                                             )
                                             )

      Plaintiff Frank Gallo (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through his counsel, except as to those

allegations pertaining to Plaintiff, which are alleged upon personal belief, alleges the

following for his Complaint:

                 NATURE AND SUMMARY OF THE ACTION

      1.     This is an action brought by Plaintiff against MTS Systems Corporation

(“MTS” or the “Company”) and the members of its Board of Directors (the “Board”

or the “Individual Defendants”) for their violations of Sections 14(a) and 20(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17
 Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.2 Filed 02/09/21 Page 2 of 19




C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to

which MTS will be acquired by Amphenol Corporation (“Amphenol”), through its

wholly owned subsidiary Moon Merger Sub Corporation (“Merger Sub”) (the

“Proposed Transaction”).

      2.     On December 9, 2020, MTS and Amphenol issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger dated

December 8, 2020 (the “Merger Agreement”). Under the terms of the Merger

Agreement, each MTS stockholder will receive $58.50 per share in cash for each

share of MTS common stock they own (the “Merger Consideration”). The Proposed

Transaction is valued at approximately $1.7 billion, including the assumption of

outstanding debt and liabilities, net of cash.

      3.     On January 28, 2021, MTS filed a Schedule 14A Definitive Proxy

Statement (the “Proxy Statement”) with the SEC. The Proxy Statement, which

recommends that MTS stockholders vote in favor of the Proposed Transaction, omits

or misrepresents material information concerning, among other things: (i) the

financial analyses supporting the fairness opinions provided by the Board’s financial

advisors, J.P. Morgan Securities LLC (“J.P. Morgan”) and Evercore Group L.L.C.

(“Evercore”); and (ii) potential conflicts of interest faced by Company insiders.

Defendants authorized the issuance of the false and misleading Proxy Statement in

violation of Sections 14(a) and 20(a) of the Exchange Act.




                                         -2-
 Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.3 Filed 02/09/21 Page 3 of 19




      4.     In short, unless remedied, MTS’ public stockholders will be irreparably

harmed because the Proxy Statement’s material misrepresentations and omissions

prevent them from making a sufficiently informed voting or appraisal decision on

the Proposed Transaction. Plaintiff seeks to enjoin the stockholder vote on the

Proposed Transaction unless and until such Exchange Act violations are cured.

                          JURISDICTION AND VENUE

      5.     This Court has jurisdiction over the claims asserted herein for violations

of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28

U.S.C. § 1331 (federal question jurisdiction).

      6.     This Court has jurisdiction over the defendants because each defendant

is either a corporation that conducts business in and maintains operations within this

District, or is an individual with sufficient minimum contacts with this District so as

to make the exercise of jurisdiction by this Court permissible under traditional

notions of fair play and substantial justice.

      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable

conduct took place, where most of the documents are electronically stored, and

where the evidence exists. MTS maintains and operates a corporate office and




                                          -3-
 Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.4 Filed 02/09/21 Page 4 of 19




manufacturing facility in this District. Moreover, each of the Individual Defendants,

as Company officers or directors, has extensive contacts within this District.

                                  THE PARTIES

      8.     Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of MTS.

      9.     Defendant MTS is a Minnesota corporation with its principal executive

offices located at 14000 Technology Drive, Eden Prairie, Minnesota 55344. MTS

maintains a corporate office in Swartz Creek, Michigan and a manufacturing facility

in Rochester Hills, Michigan. MTS produces testing and simulation hardware,

software and service solutions used for determining the mechanical behavior of

materials, products and structures. MTS’ common stock trades on the Nasdaq

Global Select Market under the ticker symbol “MTSC.”

      10.    Defendant David J. Anderson (“Anderson”) serves as Chairman of the

Board and has been a director of the Company since January 2009.

      11.    Defendant Randy J. Martinez (“Martinez”) has been MTS’ President

and Chief Executive Officer (“CEO”) since December 2020 and a director of the

Company since March 2014.

      12.    Defendant Nancy Altobello (“Altobello”) has been a director of the

Company since April 2019.




                                        -4-
 Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.5 Filed 02/09/21 Page 5 of 19




      13.    Defendant David D. Johnson (“Johnson”) has been a director of the

Company since January 2013.

      14.    Defendant Michael V. Schrock (“Schrock”) has been a director of the

Company since March 2014.

      15.    Defendant Chun Hung Yu (“Yu”) has been a director of the Company

since January 2013.

      16.    Defendant Linda Zukauckas (“Zukauckas”) has been a director of the

Company since April 2019.

      17.    Defendants identified in paragraphs 10-16 are referred to herein as the

“Board” or the “Individual Defendants.”

                        OTHER RELEVANT ENTITIES

      18.    Amphenol is a Delaware corporation with its principal executive

offices located at 358 Hall Avenue, Wallingford, Connecticut 06492. Amphenol is

one of the world’s largest designers, manufacturers and marketers of electrical,

electronic and fiber optic connectors, interconnect systems, antennas, sensors and

sensor-based products and coaxial and high-speed specialty cable.          Amphenol

designs, manufactures and assembles its products at facilities in the Americas,

Europe, Asia, Australia and Africa and sells its products through its own global sales

force, independent representatives and a global network of electronics distributors.




                                        -5-
 Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.6 Filed 02/09/21 Page 6 of 19




Amphenol’s common stock trades on the New York Stock Exchange under the ticker

symbol “APH.”

      19.    Merger Sub is a Minnesota corporation and wholly owned subsidiary

of Amphenol.

                        SUBSTANTIVE ALLEGATIONS

Background of the Company

      20.    MTS is a leading global supplier of advanced test systems, motion

simulators and precision sensors. The Company’s operations are organized and

managed in two reportable segments: (1) Test & Simulation and (2) Sensors. The

Test & Simulation and Sensors segments represented 59% and 41% of MTS’

revenue, respectively, for the fiscal year ended October 3, 2020.

      21.    The Company’s Test & Simulation segment provides testing and

simulation solutions including hardware, software and services that are used by

customers in product development to characterize a product’s mechanical properties

along with simulation systems for human response features.            MTS’ solutions

simulate forces and motions that customers expect their products to encounter in use.

      22.    The Company’s Sensors segment is a global leader in sensing

technologies and solutions used worldwide by design engineers and predictive

maintenance professionals. MTS’ high-performance sensors provide measurements

of vibration, pressure, position, force and sound in a variety of applications.




                                         -6-
 Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.7 Filed 02/09/21 Page 7 of 19




      23.   On December 15, 2020, MTS announced its fiscal year 2020 fourth

quarter financial results, including adjusted diluted earnings per share of $0.95,

improved from $0.37 in the same period of the prior year, and adjusted EBITDA of

$31.3 million, compared to adjusted EBITDA of $29.6 million in the same fiscal

quarter of 2019. Backlog for the Company remained strong at $457.6 million,

reflecting an increase of 8.9% compared to the prior year.

The Proposed Transaction

      24.   On December 9, 2020, MTS and Amphenol issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

      WALLINGFORD, Conn. & EDEN PRAIRIE, Minn.--Amphenol
      Corporation (NYSE: APH) (“Amphenol”), a leading global provider of
      high-technology interconnect, antenna and sensor solutions, and MTS
      Systems Corporation (Nasdaq: MTSC) (“MTS”), a leading global
      supplier of advanced test systems, motion simulators and precision
      sensors, today announced that they have entered into a definitive
      agreement under which Amphenol will acquire MTS for $58.50 per
      share in cash, or approximately $1.7 billion, including the assumption
      of outstanding debt and liabilities, net of cash.

      “We have long admired MTS’s technology and position across a variety
      of attractive end markets,” said R. Adam Norwitt, Amphenol’s
      President and CEO. “This acquisition is consistent with our strategy of
      continuing to expand our range of sensor and sensor-based products
      across a wide array of industries to further capitalize on the long-term
      growth potential of the electronics revolution. We are extremely
      excited about the strength of our combined product portfolio which will
      enable us to offer even more innovative technologies to our customers
      around the world. I look forward to welcoming the talented MTS team
      to the Amphenol family.”




                                       -7-
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.8 Filed 02/09/21 Page 8 of 19




    “Amphenol is a leader in interconnect and sensor technologies with a
    proven management team and a strong track record of successfully
    acquiring companies across its platform,” said Randy J. Martinez,
    MTS’s Interim President and CEO. “MTS brings to Amphenol its high-
    quality technology solutions, a diversified customer base of blue-chip
    companies and a strong financial profile. We could not be more pleased
    to join forces with Amphenol, which will allow us to continue to deliver
    exceptional customer experience through high-quality and innovative
    solutions.”

    David J. Anderson, Chairman of MTS’s Board of Directors, concluded,
    “The MTS Board of Directors is pleased, as a result of its strategic
    review, to deliver MTS Systems shareholders the value inherent in this
    transaction. I have full confidence that, together with Amphenol, MTS
    will continue to engineer technologies that meaningfully improve and
    modernize the world’s products – for the benefit of its customers – for
    generations to come.”

    MTS is organized into two business segments: Sensors and Test &
    Simulation. The Sensors segment represents a highly complementary
    offering of high-technology, harsh environment sensors sold into
    diverse end markets and applications, and positions Amphenol to have
    one of the industry’s broadest ranges of sensors and sensor-based
    products. The Test & Simulation segment is an industry leader and
    Amphenol believes it represents an attractive business with excellent
    near and long-term potential. Accordingly, Amphenol plans to
    undertake a strategic review of the business to best position it for future
    success.

    The acquisition of MTS is expected to be accretive to Amphenol’s
    earnings per share in the first year after closing, with approximately
    $0.10 and $0.06 attributable to MTS’s Sensors and Test & Simulation
    segments, respectively. This assumes the post-closing reduction of
    certain public company costs. The transaction will be financed through
    a combination of borrowings under Amphenol’s existing credit and
    commercial paper facilities as well as cash on hand.

    The transaction has been unanimously approved by the boards of both
    companies and is expected to close by the middle of 2021, subject to




                                       -8-
 Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.9 Filed 02/09/21 Page 9 of 19




      certain regulatory approvals, approval from MTS’s shareholders and
      other customary closing conditions.

Insiders’ Interests in the Proposed Transaction

      25.   MTS insiders are the primary beneficiaries of the Proposed

Transaction, not the Company’s public stockholders. The Board and the Company’s

executive officers are conflicted because they will have secured unique benefits for

themselves from the Proposed Transaction not available to Plaintiff and the public

stockholders of MTS.

      26.   Notably, Company insiders stand to reap substantial financial benefits

for securing the deal with Amphenol. Pursuant to the Merger Agreement, all

outstanding options and restricted stock units (“RSUs”) will vest and convert into

the right to receive cash payments. The following tables summarize the value of the

Company options and RSUs that Company insiders stand to receive:




                                       -9-
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.10 Filed 02/09/21 Page 10 of 19




      27.    Moreover, if they are terminated in connection with the Proposed

Transaction, MTS’ named executive officers stand to receive substantial cash

severance payments in the form of golden parachute compensation as set forth in the

following table:




The Proxy Statement Contains Material Misstatements or Omissions
      28.    Defendants filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to MTS’ stockholders. The Proxy

Statement misrepresents or omits material information that is necessary for the

Company’s stockholders to make an informed decision whether to vote in favor of

the Proposed Transaction or seek appraisal.

      29.    Specifically, as set forth below, the Proxy Statement fails to provide

Company stockholders with material information or provides them with materially

misleading information concerning: (i) the financial analyses supporting the fairness



                                       - 10 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.11 Filed 02/09/21 Page 11 of 19




opinions provided by the Board’s financial advisors, J.P. Morgan and Evercore; and

(ii) potential conflicts of interest faced by Company insiders.

Material Omissions Concerning J.P. Morgan’s and Evercore’s Financial
Analyses

      30.    The Proxy Statement omits material information regarding J.P.

Morgan’s and Evercore’s financial analyses.

      31.    The Proxy Statement describes J.P. Morgan’s and Evercore’s fairness

opinions and the various valuation analyses they performed in support of their

opinions.   However, the description of J.P. Morgan’s and Evercore’s fairness

opinions and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, MTS’ public stockholders

are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on J.P. Morgan’s and Evercore’s fairness opinions in

determining whether to vote in favor of the Proposed Transaction or seek appraisal.

      32.    With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the

Proxy Statement fails to disclose: (i) MTS’ terminal year unlevered free cash flow;

(ii) quantification of the inputs and assumptions underlying the discount rates

ranging from 9.5% to 11.0%; and (iii) quantification of MTS’ terminal value.

      33.    With respect to J.P. Morgan’s Analyst Price Targets analysis, the Proxy

Statement fails to disclose: (i) the individual price targets observed in the analysis;

and (ii) the sources thereof.



                                        - 11 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.12 Filed 02/09/21 Page 12 of 19




      34.    With respect to Evercore’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) MTS’ terminal year unlevered free cash flow; (ii)

quantification of the inputs and assumptions underlying the discount rates ranging

from 9.5% to 11.0%; (iii) quantification of MTS’ terminal value; (iv) the Company’s

estimated net debt; and (v) MTS’ fully diluted outstanding shares.

      35.    With respect to Evercore’s Selected Public Company Trading Analysis,

the Proxy Statement fails to disclose the individual multiples and metrics for the

companies observed in the analysis.

      36.    With respect to Evercore’s Selected Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the transactions

observed in the analysis.

      37.    With respect to Evercore’s Sum-of-the Parts Analysis, the Proxy

Statement fails to disclose: (i) a quantification of the debt and debt-like items,

including capitalized lease obligations and unfunded pension plans; (ii) cash

projected as of October 3, 2020; and (iii) MTS’ fully diluted outstanding shares.

      38.    With respect to Evercore’s Equity Research Analyst Price Targets

analysis, the Proxy Statement fails to disclose: (i) the price targets observed in the

analysis; and (ii) the sources thereof.

      39.    Without such undisclosed information, MTS stockholders cannot

evaluate for themselves whether the financial analyses performed by J.P. Morgan




                                          - 12 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.13 Filed 02/09/21 Page 13 of 19




and Evercore were based on reliable inputs and assumptions or whether they were

prepared with an eye toward ensuring that positive fairness opinions could be

rendered in connection with the Proposed Transaction.          In other words, full

disclosure of the omissions identified above is required in order to ensure that

stockholders can fully evaluate the extent to which J.P. Morgan’s and Evercore’s

opinions and analyses should factor into their decision whether to vote in favor of or

against the Proposed Transaction.

      40.    The omission of this material information renders the statements in the

“Financial Projections” and “Opinions of the Company’s Financial Advisors”

sections of the Proxy Statement false and/or materially misleading in contravention

of the Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

      41.    The Proxy Statement fails to disclose material information concerning

the potential conflicts of interest faced by the Company’s insiders.

      42.    The December 9, 2020 joint press release announcing the Proposed

Transaction quotes Amphenol’s President and CEO R. Adam Norwitt as stating, “I

look forward to welcoming the talented MTS team to the Amphenol family.”

Similarly, defendant Martinez is quoted as stating, “[w]e could not be more pleased

to join forces with Amphenol[.]” Yet, the Proxy Statement fails to disclose whether

any members of MTS management have secured employment with the combined




                                        - 13 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.14 Filed 02/09/21 Page 14 of 19




company as well as the details of any employment and retention-related discussions

and negotiations that occurred between Amphenol and MTS executive officers,

including who participated in all such communications, when they occurred and their

content. The Proxy Statement further fails to disclose whether any of Amphenol’s

proposals or indications of interest mentioned management retention or participation

in the combined company.

      43.    Communications regarding post-transaction employment and merger-

related benefits during the negotiation of the underlying transaction must be

disclosed to stockholders. This information is necessary for MTS’ stockholders to

understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent

fiduciaries from acting solely in the best interests of the Company’s stockholders.

      44.    The omission of this information renders the statements in the

“Background of the Merger” and “Interests of Directors and Executive Officers in

the Merger” sections of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

      45.    The Individual Defendants were aware of their duty to disclose this

information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material

information prior to the stockholder vote on the Proposed Transaction, Plaintiff and




                                       - 14 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.15 Filed 02/09/21 Page 15 of 19




the other MTS stockholders will be unable to make an informed decision whether to

vote in favor of the Proposed Transaction or seek appraisal and are thus threatened

with irreparable harm warranting the injunctive relief sought herein.


                              CLAIMS FOR RELIEF

                                       COUNT I

     Claims Against All Defendants for Violations of Section 14(a) of the
          Exchange Act and Rule 14a-9 Promulgated Thereunder

      46.    Plaintiff repeats all previous allegations as if set forth in full.

      47.    During the relevant period, defendants disseminated the false and

misleading Proxy Statement specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they

were made, not misleading in violation of Section 14(a) of the Exchange Act and

SEC Rule 14a-9 promulgated thereunder.

      48.    By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the Proxy

Statement. The Proxy Statement was prepared, reviewed, and/or disseminated by

the defendants. It misrepresented and/or omitted material facts, including material

information about the data and inputs underlying the financial valuation analyses

that support the fairness opinions provided by J.P. Morgan and Evercore and

Company insiders’ potential conflicts of interest. The defendants were at least




                                         - 15 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.16 Filed 02/09/21 Page 16 of 19




negligent in filing the Proxy Statement with these materially false and misleading

statements.

      49.      The omissions and false and misleading statements in the Proxy

Statement are material in that a reasonable stockholder would consider them

important in deciding how to vote on the Proposed Transaction.

      50.      By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      51.      Because of the false and misleading statements in the Proxy Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is

corrected.

                                        COUNT II

             Claims Against the Individual Defendants for Violations of
                        Section 20(a) of the Exchange Act

      52.      Plaintiff repeats all previous allegations as if set forth in full.

      53.      The Individual Defendants acted as controlling persons of MTS within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of

their positions as officers and/or directors of MTS, and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false

statements contained in the Proxy Statement filed with the SEC, they had the power

to influence and control and did influence and control, directly or indirectly, the



                                           - 16 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.17 Filed 02/09/21 Page 17 of 19




decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

      54.    Each of the Individual Defendants was provided with or had unlimited

access to copies of the Proxy Statement and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be

corrected.

      55.    In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,

therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised

the same. The Proxy Statement at issue contains the unanimous recommendation of

each of the Individual Defendants to approve the Proposed Transaction. They were,

thus, directly involved in the making of the Proxy Statement.

      56.    In addition, as the Proxy Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and

approving the Proposed Transaction. The Proxy Statement purports to describe the

various issues and information that they reviewed and considered—descriptions the

Company directors had input into.




                                        - 17 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.18 Filed 02/09/21 Page 18 of 19




      57.    By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.

      58.    As set forth above, the Individual Defendants had the ability to exercise

control over and did control a person or persons who have each violated Section

14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and omissions as

alleged herein. By virtue of their positions as controlling persons, these defendants

are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of defendants’ conduct, MTS’ stockholders will be irreparably harmed.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in his favor on behalf of MTS, and against

defendants, as follows:

      A.     Preliminarily and permanently enjoining defendants and all persons

             acting in concert with them from proceeding with, consummating, or

             closing the Proposed Transaction and any vote on the Proposed

             Transaction, unless and until defendants disclose and disseminate the

             material information identified above to MTS stockholders;

      B.     In the event defendants consummate the Proposed Transaction,

             rescinding it and setting it aside or awarding rescissory damages to

             Plaintiff;




                                        - 18 -
Case 2:21-cv-10301-SFC-RSW ECF No. 1, PageID.19 Filed 02/09/21 Page 19 of 19




     C.    Declaring that defendants violated Sections 14(a) and/or 20(a) of the

           Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

     D.    Awarding Plaintiff the costs of this action, including reasonable

           allowance for Plaintiff’s attorneys’ and experts’ fees; and

     E.    Granting such other and further relief as this Court may deem just and

           proper.

                                JURY DEMAND

     Plaintiff demands a trial by jury.

 Dated: February 9, 2021                           WEISSLAW LLP


                                             By /s/ Richard A. Acocelli
                                                Richard A. Acocelli
                                                1500 Broadway, 16th Floor
                                                New York, New York 10036
                                                Tel: (212) 682-3025
                                                Fax: (212) 682-3010
                                                Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                          - 19 -
